DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I (drawn to a polypeptide comprising an Fc variant) and following species in the Response filed on August 18, 2022 is acknowledged. Applicant additionally elects IgG1 and GITR antibody with LALA-HEX mutations (see Response filed November 7, 2022).

	In the Response filed on August 18, 2022, applicant elected several species. However, the Species Election Requirement in the Office Action mailed on June 3, 2022 specifically requires that applicant elects a single species. As such, the species (a) drawn to specific substitutions 345K/430G and 234A/235A and IgG1 and GITR antibody listed in the Response filed on August 18, 2022 and November 7, 2022 is considered the elected species.  

	Claims 1-54 are pending.

	Claims 2, 6, 8, 10, 19, 21, 25, 27-42, and 44-54 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

	Claims 1, 3-5, 7, 9, 11-18, 22-24, 26, and 43 are currently under consideration as they read on the elected invention of a polypeptide comprising an Fc variant of IgG1 comprising amino acid substitutions 234A, 235A, 345K, and 430G, and GITR antibody.  

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 20 and 22-24, 26, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claims 20 and 22-24 are indefinite in that they only describe the number of amino acid residue positions without reciting the numbering system. It is suggested to amend the claim to recite the particular numbering system used (e.g. EU numbering system provided it is supported by the instant specification).

	B) claim 43 is indefinite in the recitation of the variant Fc region amino acid sequences, e.g. according to SEQ ID NO:18, 21, 22, and 24, because the metes and bounds of the variant Fc region amino acid sequences are unclear and ambiguous.  It is not clear if the recited sequences are linked to form an Fc variant.  For example, it is not clear if the recited sequences are linked in order to form an Fc variant.  Further, SEQ ID NO:22 appears to be the amino acid sequence of CL and not sequences belong to Fc region.  As such the claims are indefinite for failing to particularly point out and distinctly claim the variant Fc region amino acid sequences.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 20, 22-24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are drawn to a recombinant (Glucocorticoid-Induced Tumor Necrosis Factor Receptors (GITR) antibody comprising an Fc variant of a wild-type human IgG Fc region, wherein the Fc variant comprises an amino acid sequence comprising at least 90% identity to SEQ ID NO:4.  The specification discloses that that SEQ ID NO:4 is the amino acid sequence of a variant Fc from human IgG1, wherein the sequence contains two unspecified amino acid residue Xaa, wherein the elected species reads on the positions as Xaa in position 345 as 345K (the elected species), the other Xaa in position 430 as 430G. 

	There is insufficient written description in the specification as-filed of an engineered polypeptide comprising an Fc variant comprises an amino acid sequence that is at least 90% identity to SEQ ID NO:4 which contains two undefined amino acid residues as recited in the instant claims.
35 U.S.C. 112(a)  and the first paragraph of pre-AIA  35 U.S.C. 112  require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. See MPEP 2163.I.  
The claims recite a genus of an Fc variant of a wild type human IgG Fc region comprising an amino acid sequence comprising at least 90% identity to SEQ ID NO:4 without setting forth which amino acid residues within SEQ ID NO:4 can be changed.   Further, SEQ ID NO:4 contains two amino acid residues that are unspecified.  Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  The specification does not describe the structure for substitution variants other than the examples discussed above.  The specification does not describe the particular physical or chemical characteristics for an Fc variant comprising an amino acid sequence that is at least 90% identical to SEQ ID NO:4 which contains two unidentified residues marked as “Xaa”, nor does the specification disclose sufficient correlations between the structure of the modifications and the function of the Fc variants disclosed to be hexamer formation and reduced affinity to human Fc receptors.  
    	For example, Lazar et al. (WO 03/074679) teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly page 3).

    	The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.

      	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property

      	It does not appear based upon the limited disclosure of antibodies alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the Fc variant of a wild-type human IgG Fc region.

     	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the Fc variant of a wild-type human IgG Fc, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.
        	Therefore, there is insufficient written description for genera of the Fc variants broadly encompassed by the claimed invention, other than the particular Fc variants from human IgG Fc region structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudet (US 2016/0068605).

	Gaudet teaches an Fc variant comprising an amino acid sequence that is 99.2% identical to the instant SEQ ID NO:4 wherein EU positions 234 and 235 is amino acid reside alanine (A), see sequence alignment below:

RESULT 3
US-14-844-194-203
; Sequence 203, Application US/14844194
; Publication No. US20160068605A1
; GENERAL INFORMATION
;  APPLICANT: Francois, Gaudet
;  APPLICANT:Nemeth, Jennifer F
;  APPLICANT:Attar, Ricardo F
;  APPLICANT:Harman, Benjamin  C
;  APPLICANT:Lacey, Eilyn C
;  APPLICANT:Li, Yingzhe
;  APPLICANT:Luo, Jinquan
;  APPLICANT:McDaid, Ronan F
;  APPLICANT:Millar, Hillary F
;  APPLICANT:Pomerantz, Steven C
;  APPLICANT:Tam, Susan H
;  APPLICANT:Teplyakov, Alexey
;  APPLICANT:Wheeler, John
;  APPLICANT:Wu, Sheng-Juin
;  TITLE OF INVENTION: CD123 BINDING AGENTS AND USES THEREOF
;  FILE REFERENCE: 620466B2
;  CURRENT APPLICATION NUMBER: US/14/844,194
;  CURRENT FILING DATE: 2015-09-03
;  NUMBER OF SEQ ID NOS: 234
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 203
;  LENGTH: 449
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: I3RB135  HC
US-14-844-194-203

  Query Match             99.2%;  Score 1752;  DB 14;  Length 449;
  Best Local Similarity   99.1%;  
  Matches  327;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        120 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 179

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGG 239

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        240 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 299

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPRXPQVYTLPPSRDE 240           |||||||||||||||||||||||||||||||||||||||||||||||:||||||||||||
Db        300 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE 359

Qy        241 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRW 300           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        360 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRW 419

Qy        301 QQGNVFSCSVMHXALHNHYTQKWLSLSPGK 330
              ||||||||||||:||||||||| |||||||
Db        420 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 449

	Therefore, the reference teachings anticipate the instant invention.

10.	Claims 20, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parren (US 2015/0353636).

	Parren teaches a human IgG1 Fc region comprising amino acid substitution E430G and E345K (e.g. see claims 1-45).  Parren teaches the amino acid sequences of naturally occurring Fc region of human IgG1 as parent Fc region to which the E430G and E345K substitutions were made (e.g. see Figure 2). Given that the Parrent teaches that the same amino acid substitutions made to the same parent Fc region, the prior art Fc would inherently have the same amino acid sequence that is at least 90% identical to SEQ ID NO:4 without evidence to the contrary. As such, the prior art Fc variant would anticipate the instant claims.

11.	Claims 1, 3, 4, 7, 11-18, 20, 22, 23, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Jong (WO 2018/083126).

	De Jong teaches an Fc variant of human IgG1 antibody Campath (monospecific) wherein the Fc variant comprises amino acid substitutions L234A/L235A/P329G/E430G (AAGG) that binds FcγRI with reduced affinity (e.g. see Example 21 and Figure 17).  De Jong teaches that the antibody can be anti-tumor necrosis factor receptor antibody or anti-BCMA antibody (e.g. see page 57).  De Jong teaches Fc fusion protein and antibody conjugated to a toxin (e.g. see page 91). Given that the prior art Fc variant comprises the same amino acid substitutions L234A/L235A/E430G as the instant Fc variant, the prior art Fc variant would inherently have the same functions, e.g. reduced affinity to one or more human Fc receptors as recited in claims 11 and 12, and the same amino acid sequence as recited in claim 20.

	Therefore, the reference teachings anticipate the instant invention.
12.	Claims 1, 3-5, 7, 9, 11-18, 20, 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lazar (WO 2016/164480, published on October 13, 2016, claims priority to April 7, 2015).

	Lazar teaches a modified Fc region of human IgG1 comprising one or more amino acid substitutions selected from the group consisting of positions including E345R and E430G (e.g. see [0037]).  Lazar teaches antibody that is monospecific, bispecific, or multispecific (e.g. see [0038]).  Lazar teaches that the Fc region of human IgG1 can also be modified in positions L234A and L235A for reduced effector functions (e.g. see [0045]).  Lazar teach that the antibody can be an anti-GITR antibody (e.g. see [0474]).

	
    PNG
    media_image1.png
    108
    521
    media_image1.png
    Greyscale

	Lazar teaches working examples of a humanized anti-OX40 antibody comprising a human IgG1 Fc region consisting amino acid substitutions 345R, 430G, and 440Y and L234A, L235A, and P329G (e.g. see Examples 1 and 2 in pages 187-189).

	Lazar teaches that the modification E345R, E430G and S440Y promotes hexamer formation of the Fc regions (e.g. see Example 1). Since hexamer contains six antibodies and each antibody is a drug, the hexamer is an antibody conjugate (six antibodies conjugated to each other via Fc).  

Given that the prior art Fc variant comprises the same amino acid substitutions L234A/L235A/E430G as the instant Fc variant, the prior art Fc variant would inherently have the same functions, e.g. reduced affinity to one or more human Fc receptors as recited in claims 11 and 12, and the same amino acid sequence as recited in claim 20.

	Therefore, the reference teachings anticipate the instant invention.

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claim 43 is rejected under 35 U.S.C. 103 as being obvious over Marasco (WO 2018/071913) in view of Gaudet (US 2016/0068605) or Parren (US 2015/0353636) or Lazar (WO 2016/164480).

The applied reference has a common inventor Wayne A. Marasco with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Marasco teaches an anti-GITR antibody comprising VH and VL that are 100% identical in amino acid sequences with the instantly claimed antibody (see sequence alignments below and [00080]).

SEQ ID NO:9 alignment to prior art
BFF14654
ID   BFF14654 standard; protein; 118 AA.
XX
AC   BFF14654;
XX
DT   31-MAY-2018  (first entry)
XX
DE   Anti-GITR antibody heavy chain variable region, SEQ 1804.
XX
KW   GITR protein; Glucocorticoid-induced tumor necrosis factor receptor;
KW   alzheimers disease; antibody; antibody production; antibody therapy;
KW   central nervous system disease; central nervous system tumor; cytostatic;
KW   glioblastoma; heavy chain variable region; huntingtons chorea;
KW   motor neurone disease; neurodegenerative disease; neuroprotective;
KW   parkinsons disease; recombinant protein; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018071913-A2.
XX
CC PD   19-APR-2018.
XX
CC PF   16-OCT-2017; 2017WO-US056814.
XX
PR   14-OCT-2016; 2016US-0408271P.
XX
CC PA   (DAND ) DANA FARBER CANCER INST INC.
XX
CC PI   Marasco WA;
XX
DR   WPI; 2018-30837C/30.
DR   N-PSDB; BFF14628.
XX
CC PT   New tetravalent antibody molecule useful for treating CNS-related disease
CC PT   or disorder and neurodegenerative disease, comprises dimer of bispecific 
CC PT   single-chain variable fragment comprising first binding and second 
CC PT   binding site.
XX
CC PS   Disclosure; SEQ ID NO 1804; 125pp; English.
XX
CC   The present invention relates to a novel tetravalent antibody molecule, 
CC   useful for treating CNS-related disease or disorder and neurodegenerative
CC   disease. The tetravalent antibody molecule is a dimer of a bispecific 
CC   single-chain variable fragment (scFv) comprising a first binding site for
CC   a first antigen, and a second binding site for a second antigen, where 
CC   the two binding sites are joined together through a linker domain. The 
CC   invention further provides: (1) a nucleic acid construct comprising 
CC   nucleic acid molecules encoding a light chain variable region and a heavy
CC   chain variable region of an antibody that can specifically bind to a 
CC   first antigen, a light chain variable region and a heavy chain variable 
CC   region of an antibody that can specifically bind to a second antigen, and
CC   a linker domain; (2) a vector comprising the nucleic acid construct; (3) 
CC   a host cell comprising the vector; (4) a chimeric antigen receptor (CAR) 
CC   comprising an intracellular signaling domain, a transmembrane domain and 
CC   an extracellular domain comprising the tetravalent antibody molecule; (5)
CC   a genetically engineered cell which expresses and bears the chimeric 
CC   antigen receptor on the cell surface membrane; (6) a method for producing
CC   tetrameric bispecific antibody molecules; and (7) a method for treating a
CC   disease or disorder, by administering the tetravalent antibody molecule, 
CC   where the disease or disorder is CNS-related disease or disorder, 
CC   preferably CNS cancer or neurodegenerative disease. The CNS cancer is 
CC   glioblastoma (GBM). The neurodegenerative disease is amyotrophic lateral 
CC   sclerosis, parkinson's disease, alzheimer's disease, or huntington's 
CC   disease. The present sequence represents an anti-glucocorticoid-induced 
CC   tumor necrosis factor receptor (GITR) antibody heavy chain variable 
CC   region, the antibody of which is used in the tetravalent antibody 
CC   molecule, where the tetravalent antibody molecule is used for treating 
CC   CNS-related disease or disorder and neurodegenerative disease.
XX
SQ   Sequence 118 AA;

  Query Match             100.0%;  Score 611;  DB 26;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGGGLVQPGGSLRLSCAASGFTFSSHAMSWVRQAPGKGLEWVSAISGSGGSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGGGLVQPGGSLRLSCAASGFTFSSHAMSWVRQAPGKGLEWVSAISGSGGSTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKIGTADAFDIWGQGTTVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKIGTADAFDIWGQGTTVTVSS 118

RESULT 2
US-16-319-590-14
; Sequence 14, Application US/16319590
; Patent No. 11046777
; GENERAL INFORMATION
;  APPLICANT: DANA-FARBER CANCER INSTITUTE, INC.
;  TITLE OF INVENTION: GLUCOCORTICOID-INDUCED TUMOR NECROSIS FACTOR RECEPTOR (GITR)
;  TITLE OF INVENTION:ANTIBODIES AND METHODS OF USE THEREOF
;  FILE REFERENCE: 5031461-40-US3
;  CURRENT APPLICATION NUMBER: US/16/319,590
;  CURRENT FILING DATE: 2020-12-21
;  PRIOR APPLICATION NUMBER: PCT/US2017/043504
;  PRIOR FILING DATE: 2017-07-24
;  PRIOR APPLICATION NUMBER: 62/375,634
;  PRIOR FILING DATE: 2016-08-16
;  PRIOR APPLICATION NUMBER: 62/365,712
;  PRIOR FILING DATE: 2016-07-22
;  NUMBER OF SEQ ID NOS: 122
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-319-590-14

  Query Match             100.0%;  Score 611;  DB 6;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGGGLVQPGGSLRLSCAASGFTFSSHAMSWVRQAPGKGLEWVSAISGSGGSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGGGLVQPGGSLRLSCAASGFTFSSHAMSWVRQAPGKGLEWVSAISGSGGSTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKIGTADAFDIWGQGTTVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKIGTADAFDIWGQGTTVTVSS 118

SEQ ID NO:10 alignment:
RESULT 2
BFF14655
ID   BFF14655 standard; protein; 110 AA.
XX
AC   BFF14655;
XX
DT   31-MAY-2018  (first entry)
XX
DE   Anti-GITR antibody light chain variable region, SEQ 1805.
XX
KW   GITR protein; Glucocorticoid-induced tumor necrosis factor receptor;
KW   alzheimers disease; antibody; antibody production; antibody therapy;
KW   central nervous system disease; central nervous system tumor; cytostatic;
KW   glioblastoma; huntingtons chorea; light chain variable region;
KW   motor neurone disease; neurodegenerative disease; neuroprotective;
KW   parkinsons disease; recombinant protein; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018071913-A2.
XX
CC PD   19-APR-2018.
XX
CC PF   16-OCT-2017; 2017WO-US056814.
XX
PR   14-OCT-2016; 2016US-0408271P.
XX
CC PA   (DAND ) DANA FARBER CANCER INST INC.
XX
CC PI   Marasco WA;
XX
DR   WPI; 2018-30837C/30.
DR   N-PSDB; BFF14629.
XX
CC PT   New tetravalent antibody molecule useful for treating CNS-related disease
CC PT   or disorder and neurodegenerative disease, comprises dimer of bispecific 
CC PT   single-chain variable fragment comprising first binding and second 
CC PT   binding site.
XX
CC PS   Disclosure; SEQ ID NO 1805; 125pp; English.
XX
CC   The present invention relates to a novel tetravalent antibody molecule, 
CC   useful for treating CNS-related disease or disorder and neurodegenerative
CC   disease. The tetravalent antibody molecule is a dimer of a bispecific 
CC   single-chain variable fragment (scFv) comprising a first binding site for
CC   a first antigen, and a second binding site for a second antigen, where 
CC   the two binding sites are joined together through a linker domain. The 
CC   invention further provides: (1) a nucleic acid construct comprising 
CC   nucleic acid molecules encoding a light chain variable region and a heavy
CC   chain variable region of an antibody that can specifically bind to a 
CC   first antigen, a light chain variable region and a heavy chain variable 
CC   region of an antibody that can specifically bind to a second antigen, and
CC   a linker domain; (2) a vector comprising the nucleic acid construct; (3) 
CC   a host cell comprising the vector; (4) a chimeric antigen receptor (CAR) 
CC   comprising an intracellular signaling domain, a transmembrane domain and 
CC   an extracellular domain comprising the tetravalent antibody molecule; (5)
CC   a genetically engineered cell which expresses and bears the chimeric 
CC   antigen receptor on the cell surface membrane; (6) a method for producing
CC   tetrameric bispecific antibody molecules; and (7) a method for treating a
CC   disease or disorder, by administering the tetravalent antibody molecule, 
CC   where the disease or disorder is CNS-related disease or disorder, 
CC   preferably CNS cancer or neurodegenerative disease. The CNS cancer is 
CC   glioblastoma (GBM). The neurodegenerative disease is amyotrophic lateral 
CC   sclerosis, parkinson's disease, alzheimer's disease, or huntington's 
CC   disease. The present sequence represents an anti-glucocorticoid-induced 
CC   tumor necrosis factor receptor (GITR) antibody light chain variable 
CC   region, the antibody of which is used in the tetravalent antibody 
CC   molecule, where the tetravalent antibody molecule is used for treating 
CC   CNS-related disease or disorder and neurodegenerative disease.
XX
SQ   Sequence 110 AA;

  Query Match             100.0%;  Score 588;  DB 26;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPPSVSGTPGQRVTISCSGGVPNIGSNPVNWYLHRPGTAPKLLIYNSNQWPSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPPSVSGTPGQRVTISCSGGVPNIGSNPVNWYLHRPGTAPKLLIYNSNQWPSGVP 60

Qy         61 DRFSGSRSGTSASLAISGLQSEDEADYYCAAWDDSLDGLVFGGGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSRSGTSASLAISGLQSEDEADYYCAAWDDSLDGLVFGGGTKLTVL 110

	Marasco teach that the antibody can be human IgG1 antibody (e.g. see claims 1-17).  

The teachings of Marasco differ from the instant invention by not disclosing mutations L234A, L235A, E345R and/or E430G.

	The teachings of Gaudet, Parren, and Lazar have been discussed, above.
It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to combined the teachings of the references to produce a human anti-GITR IgG1 antibody with mutations in L234A, L235A for reduced effector functions such as CDC activity and to promote multimer formations. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Marasco teaches tetramer anti-GITR antibody and anti-PD-L1 antibody are useful for treating CNS cancer such as glioblstoma (e.g. see [000259] and claims 36) and Gaudet, Parren, and Lazar teach that modifications in the Fc region in the positions described above could promote multimer formation and altered effector functions.  As such, combining the teachings of the reference for an anti-GITR antibody with modifications in the Fc region would be well within the skill of an ordinary skill in the art. Given that the prior art Fc variant comprises the same amino acid substitutions L234A/L235A/E430G in the Fc region of a human IgG1 antibody as the instant Fc variant, the combined teachings of the prior art Fc variant would have yielded an anti-GITR antibody that inherently has the same amino acid sequence as recited in the claim.

15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1, 3-5, 7, 9, 11-18, 20, 22-24, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7, 16, and 59 of copending USSN 16/982,723 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are drawn to the same or nearly the same human IgG1 Fc variant comprising amino acid substitutions in L234A, L235A, E345R, and E430G.  As such, the copending claims would anticipate the instant invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	No claim is allowed.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644